Redwood Trust, Inc.
Executive Deferred Compensation Plan
(As Amended and Restated on December 10, 2008)
 
The Board of Directors of Redwood Trust, Inc. a corporation, (“Company”)
originally adopted this Executive Deferred Compensation Plan (“Plan”) effective
June 1, 2002, approved amendments to the Plan as of May 8, 2003 and approved
further amendments to the Plan as of November 29, 2006.  In addition, the Board
of Directors adopted and ratified resolution(s) requiring administration of the
Plan in accordance with those terms necessary or advisable to bring the Plan
into compliance with Section 409A of the Code effective with respect to
deferrals not vested as of January 1, 2005 and on November 10, 2007 and December
10, 2008, approved further amendments to the Plan evidencing such terms.
 
1. Purpose
 
The primary purpose of the Plan is to provide the opportunity to defer
compensation to a select group of management, highly compensated employees and
independent directors.  The plan is intended to be a top-hat plan described in
Section 201(2) of the “ERISA that meets the rules for non-qualified deferred
compensation under Section 409A of the Code.
 
2. Definitions and Capitalized Terms
 
The capitalized terms, set forth in alphabetical order defined below, are used
throughout the Plan.
 
(a) “AFR Rate” means 120% of the long term Applicable Federal Rate (as defined
in the Code), compounded monthly, as in effect each month.
 
(b) “Annual Base Salary” means the regular rate of compensation to be paid to
the Participant for services rendered during the Plan Year, excluding severance
or termination payments, commissions, foreign service payments, payments for
consulting services and such other unusual or extraordinary payments as the
Committee may determine.
 
(c) “Annual Non-Performance Based Bonus” means all annual bonus amounts for a
year payable to an Employee under an annual bonus plan of the Company, other
than bonus amounts  that qualify as an Annual Performance Based Bonus.
 
(d) “Annual Performance Based Bonus” means an annual bonus that meets the
requirements for qualification as “performance based” under Section 409A of the
Code (as in effect from time to time) with respect to that Participant, which
requirements generally include, as of the date hereof:  (i) that receipt of the
bonus be contingent on meeting specified performance criteria, (ii) the
performance criteria be specified in writing, (iii) the service period be at
least 12 months, (iv) the performance criteria be established no later than
90 days after commencement of the service period, (v) the outcome of the
performance criteria are not substantially certain when established, and (vi)
the criteria relate to performance of the Participant, his or her business unit
or the Company.
 

--------------------------------------------------------------------------------


 
(e) “Beneficiary” refers to the term defined in Section 8.5.
 
(f) “Board” or “Board of Directors” refers to the Board of Directors of the
Company.
 
(g) “Cash DERs” refers to DERs payable in cash.
 
(h) “Change of Control” refers to the occurrence of any of the following:
 
(1) any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code), acquires ownership of stock of the Company
that, together with other stock held by such person or group constitutes more
than 50 percent of the total fair market value or total voting power of all
stock of the Company; or
 
(2) any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 30 percent or more of
the total voting power of the stock of the Company; or
 
(3) during any 12-month period, a majority of the members of the Company’s board
of directors is replaced by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to such appointment or election; or
 
(4) any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisition;
provided, that that no change of control shall be deemed to occur when the
assets are transferred to (x) a shareholder of the  Company in exchange for or
with respect to its stock, (y) a person, or more than one person acting as a
group (within the meaning of Section 409A of the Code), that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all of the
outstanding stock of the Company, or (z) an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person that owns directly or indirectly 50 percent or more of the total value or
voting power of all of the outstanding stock of the Company, in each case with
such persons status determined immediately after the transfer of assets.
 
2

--------------------------------------------------------------------------------


 
(i) “Code” refers to the Internal Revenue Code of 1986, as amended from time to
time.
 
(j) “Committee” refers to the Company’s Compensation Committee.
 
(k) “Company” refers to Redwood Trust, Inc. a Maryland corporation and any of
its subsidiaries.
 
(l) “Compensation” refers to Annual Base Salary, Annual Performance Based Bonus,
Annual Non-Performance Based Bonus, Cash DERs, Deferred Stock Awards, Retainers,
Fees and such other compensation payments as may be designated by the Committee
under Section 5.2(f).
 
(m) “Deferral” means an amount of Compensation deferred pursuant to a Deferral
Election.
 
(n) “Deferral Account” refers to the bookkeeping entries established and
maintained by the Company for the purpose of recording (i) the amounts of
Compensation deferred by a Participant, (ii) and interest and stock accruals
with respect to those amounts, and (iii) any distributions to a Participant or
Beneficiary.
 
(o) “Deferral Crediting Date” means the business day coinciding with or next
following the date the Compensation being deferred would otherwise have been
received by the Participant.
 
(p) “Deferral Election” means a Participant’s irrevocable election to defer
receipt of Compensation to a later Plan Year.
 
(q) “Deferred Stock Award” refers to an award of the Company’s Common Stock made
to a Participant in the form of a grant of deferred stock under the 2002 Redwood
Trust, Inc. Incentive Plan, as amended, or other applicable stock-based
incentive plan of the Company.  
 
(r) “DERs” means Dividend Equivalent Rights.
 
(s) “Director” refers to any non-management director of the Board of Directors
of the Company.
 
(t) “Disability”  means either:
 
(1) a determination by the Social Security Administration that a Participant is
totally disabled, or
 
(2) a determination that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or
 
3

--------------------------------------------------------------------------------


 
(3)  the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under a disability
plan or other accident and health plan maintained by the Company.
 
(u) “Distribution Date” means the date or dates on which Compensation being
deferred will be distributed, as selected by the Participant on the Deferral
Election form.  The term Distribution Date does not include other dates on which
amounts may be distributed to a Participant under the Plan such as upon total
Disability, death, Unforeseeable Financial Emergency, or termination of
employment other than upon Retirement.
 
(v) “Employee” refers to any employee, within the meaning of Section 3121(d) of
the Code, who is highly compensated, has the title of Vice President (but only
with respect to Deferrals made prior to November 10, 2007), Managing Director,
President or Chief Executive Officer or is otherwise a member of senior
management selected by the Committee to participate in this Plan.  The Committee
shall determine at least annually whether an employee is to be considered highly
compensated, applying a definition with a dollar threshold at least as high as
that set under Section 401(a) of the Code from time to time with respect to
qualified plans.  Where the Committee considers appropriate in applying the
provisions of this Plan, the term Employee shall include only persons who are
Participants or Inactive Participants under Plan.  
 
(w) “ERISA” refers the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
(x) “Fees” refers to meeting and other fees payable to Directors of the Company,
in addition to Retainers.
 
(y) “GAAP” refers to generally accepted accounting principles, applied on a
consistent basis, stated in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, or
in statements and pronouncements of the Financial Accounting Standards Board or
in such other statements by another entity or entities as may be approved by a
significant segment of the accounting profession.
 
(z) “Inactive Participant” refers to any Employee who elected to defer
Compensation under the Plan during a previous Plan Year but who is no longer
eligible to defer Compensation payable during a current Plan Year, whether due
to separation from service, change in status or otherwise.
 
4

--------------------------------------------------------------------------------


 
(aa) “Interest Account” refers to the subaccount of a Participant’s Deferral
Account that is deemed invested so as to earn the applicable Rate of Return each
Plan Year.
 
(bb) “Interim Period” means with respect to a Participant under the Plan that
receives payments before July 1, 2007, the period beginning January 1 of the
year in which such payment is made and ending on the date of such payment.
 
(cc) “Interim Rate of Return” is the rate that is credited on amounts
distributed from the Interest Account during a Plan Year with respect to the
Interim Period.  The Interim Rate of Return is 8% per annum, as calculated on an
actual daily uncompounded basis.
 
(dd) “Market Value” has the meaning set forth in Section 6.2(a).
 
(ee) “Mutual Fund Rate” means, with respect to Deferral Elections made prior to
January 1, 2007, the annual rate of return on a publicly traded mutual fund or
individual stock or other investment selected by a Participant at the time of
completion of a Deferral Election and approved by the Committee.
 
(ff) “Original Effective Date” refers to June 1, 2002 with respect to
Compensation first earned, determined or payable after that date.  
 
(gg) “Original Default Rate of Return” means, solely with respect to Pre-July
2004 Deferrals credited to the Interest Account, the average economic return –
as calculated annually for each calendar year of the Company (or, in the case of
the initial Plan Year, for the period beginning on July 1, 2002 and ending
December 31, 2002) – that the Company earned as a percentage of its entire
average capital base (including common, preferred, and other forms of equity,
that portion of long-term unsecured debt that has a remaining maturity of at
least one year past the end of the Plan year and is designated as capital by the
Committee, deferred amounts under this Plan, and other forms of capital that may
be designated by the Committee) before overhead, before variable stock option
expense, and before payments made to capital (such as dividends, interest
payments on debt designated as capital, and accruals for the deferred amounts
under the Plan), less 1%.  In no case shall the rate of return for a Plan Year
be less than 0%.  The Committee shall, in good faith, estimate a reasonable
measure of the Company’s average pre-overhead marginal economic return on
capital for each year by examining the Company’s results.  In the absence of a
different determination by the Committee, the Company’s GAAP accounting books
shall be deemed an adequate estimate of economic return and GAAP accounting
numbers shall be used to calculate the Rate of Return for the Plan.  The
Committee may adjust or modify the Company’s GAAP results, or use a different
measure of results, in order to achieve a better reasonable estimation of the
Company’s economic returns for the year (or, in the case of the initial Plan
Year, the applicable portion thereof).  
 
5

--------------------------------------------------------------------------------


 
(hh) “Participant” refers to any Employee or Director who has elected to defer
under the Plan part or all of his or her Compensation payable during a Plan
Year.
 
(ii) “Plan” means this Redwood Trust, Inc. Executive Deferred Compensation Plan.
 
(jj) “Plan Year” refers to the period of 12 consecutive months commencing on the
first day of January of each year.  The initial Plan Year shall commence on the
Original Effective Date of the Plan and end on the final day of December of the
same calendar year.
 
(kk) “Pre-July 2004 Deferrals” means all deferrals made before July 1, 2004.
 
(ll) “Pre-2007 Deferrals” means all deferrals made on or after July 1, 2004 and
before January 1, 2007.
 
(mm) “Rate of Return” is the rate used to credit interest accrued with respect
to a Plan Year on Deferrals and amounts previously credited to the Interest
Account.  Except as otherwise provided in Section 6.2(b), the Rate of Return on
Pre-July 2004 Deferrals shall be the rate specified in the applicable Deferral
Election, or the Original Default Rate of Return if no such rate was specified
in the Deferral Election. Except as otherwise provided in Section 6.2(b), the
Rate of Return on Pre-2007 Deferrals shall be the Mutual Fund Rate if specified
in the applicable Deferral Election and approved by the Committee, and if no
such rate was specified or approved, or if the specified rate subsequently
becomes unable to be determined, the AFR Rate.  The Rate of Return on all other
Deferrals and at all other times shall be the AFR Rate.  
 
(nn) “Re-Deferral Election” means a Participant’s irrevocable election to extend
a Distribution Date.
 
(oo) “Retainer” refers to the annual fixed compensation amount, payable in cash
to Directors, for each fiscal year of the Company or such portion thereof as
they may serve as Directors.
 
(pp) “Retirement” means a Participant’s amicable Separation from Service with
the Company after employment with the Company (including any subsidiary or
affiliate of the Company) for an aggregate period of not less than ten
(10) years, or as otherwise required to be defined under Section 409A of the
Code.
 
(qq) “Separation from Service” means the termination of a Participant’s
employment or service with the Company for any reason which constitutes a
“separation from service” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, including Treasury Regulation Section
1.409A-1(h).
 
(rr) “Stock Equivalent Account” refers to the subaccount of a Participant’s
Deferral Account that is deemed  invested in the Company’s common stock.
 
6

--------------------------------------------------------------------------------


 
(ss) “Unforeseeable Financial Emergency” means a severe financial hardship to
the Participant resulting from (i) illness or accident of the Participant or of
a spouse or dependent (as defined in Section 152(a) of the Code) of the
Participant; (ii) loss of the Participant’s property due to casualty; or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, as defined in
Treasury Regulation Section 1.409A-3(i)(3)(i).
 
(tt) “Valuation Date”  means any date when the value of amounts credited to a
Deferral Account is measured; provided that, with respect to Plan Years
commencing prior to January 1, 2008, Valuation Date generally shall mean January
1st of each year.
 
3. Administration
 
The Plan shall be administered by the Committee except as otherwise expressly
provided herein.  The Committee shall have the powers set forth in the Plan and
the power to interpret its provisions.  Any decisions of the Committee shall be
final and binding on all persons with regard to the Plan.  The Committee may
delegate its authority hereunder to the President of the Company or to such
other officers of the Company as it may deem appropriate, provided that no such
officer shall be delegated authority to make decisions with respect to his or
her own Deferrals or Deferral Account.
 
4. Eligibility
 
The Committee may, in writing from time to time, designate by name or title
those Employees and Directors of the Company who are eligible to participate in
the Plan for one or more Plan Years and the date upon which each such Employee’s
or Director’s participation may commence.  All designated Employees and
Directors shall be notified in writing by the Board or the Committee of their
eligibility to participate.  No Employee or Director shall be entitled to
participate in the Plan unless notified of their eligibility by the
Committee.  If the Committee provides a Participant with written notice of
revocation of eligibility, the effective date of any such ineligibility shall be
the first day of the Plan Year in which the notice is received or the next
following Plan Year, as specified in the notice.  A Participant’s eligibility to
participate in the Plan does not confer upon the Participant any right to any
award, bonus, or other remuneration of any kind.
 
5. Deferral of Compensation
 
5.1. Rules for Deferral Election.  Any Employee or Director may make irrevocable
elections to defer receipt of their Base Salary, Annual Performance Based Bonus,
Annual Non-Performance Based Bonus, Cash DERs, Deferred Stock Awards, Retainers
or Fees (each such election shall be referred to as a “Deferral Election” and
the amount deferred pursuant to such an election the “Deferral”) in accordance
with the rules set forth below.
 
(a) An Employee or Director shall be eligible to make a Deferral Election only
if he or she is an Employee or Director on the date such election is made.
 
7

--------------------------------------------------------------------------------


 
(b) For each Plan Year, an Employee or Director may make no more than one
Deferral Election regarding Annual Base Salary, Annual Performance Based Bonus,
Annual Non-Performance Based Bonus, Cash DERs, Deferred Stock Awards, Fees or
Retainer.
 
(c) All Deferral Elections must be made in writing on such forms as the
Committee may prescribe and must be received by the Committee no later than (i)
December 31 preceding the calendar year in which the Participant is to perform
the services to which the Compensation relates, (ii) in the case of an Annual
Performance Based Bonus, June 30th of the calendar year in which the Participant
performs the services to which such bonus relates, (iii) in the case of Deferred
Stock Awards having a vesting date more than 12 months after the date of award,
the date of award thereof, and (iv) in the case of Deferred Stock Awards having
a vesting date of 12 months or less but awarded pursuant to the same criteria as
but in lieu of an Annual Performance Based Bonus or Annual Non-Performance Based
Bonus, the same date that Deferral Elections must be made for that type of
bonus.
 
(d) As part of each Deferral Election, the Employee or Director must specify the
Distribution Date or Dates on which the Deferral will be paid.  The Distribution
Dates specified in an Employee’s or Director’s Deferral Elections may, but need
not necessarily, be the same for all Deferrals.  Except as provided in
subsection (h) below, the dates specified for distribution of a Deferral shall
be irrevocable and shall apply to that portion of the Participant’s Deferral
Account which is attributable to that Deferral.
 
(e) Except for lump sum distributions upon termination of employment or at total
Disability or death, a Distribution Date must be specified as May 1 so as to
permit the final audit and reporting of performance for the prior year to be
completed.
 
(f) The earliest Distribution Date selected by an Employee or Director for any
Compensation deferred under the Plan shall not be earlier than the May 1 that
occurs 16 months after the end of the Plan Year during which the Deferral
Crediting Date for such Compensation occurs.
 
(g) As part of each Deferral Election, an Employee or Director must elect the
form in which the Deferral will be paid beginning on the selected Distribution
Date.  The Deferral may be paid in a single lump sum or in annual installments
over a period not exceeding fifteen years.
 
(h) A Participant may elect to extend the Distribution Date or Dates and/or
change the method of payment (lump sum or installments) relating to any Deferral
Election (a “Re-Deferral Election”); provided, that no Re-Deferral Election
shall be effective unless (i) the Committee receives the election at least
12 months prior to the first Distribution Date for such Deferral, and (ii) any
new first Distribution Date is at least five years later than the existing first
Distribution Date for such Deferral.  No Deferral Election may be made the
subject of more than one Re-Deferral Election to extend the Distribution Date or
Dates and, in addition, one Re-Deferral Election may be made to change the
method of payment.  All Re-Deferral Elections must be made in writing on such
forms and pursuant to such rules as the Committee may prescribe.  Except as
provided in this Section 5.1(h), an Employee’s or Director’s election as to the
time and method of payment of a Deferral shall be irrevocable.  No payments
shall be made with respect to a Participant’s Deferral Account except as
provided in the applicable Deferral Election, this Plan or as required by law or
court order.
 
8

--------------------------------------------------------------------------------


 
(i) As part of each Deferral Election, an Employee or Director must elect the
investment alternatives that shall apply to the Deferral in accordance with
Section 6.2.
 
(j) A Deferral Election with respect to a type of Compensation for a year shall
be irrevocable except that (A) a Participant may elect to discontinue deferral
of future unaccrued Compensation (other than Deferred Stock Awards) at any time
prior to the earlier of the date that the election to defer could have been made
under 5.1(c) above or the performance of services related to such Compensation
have commenced and (B) if the Committee determines that a Participant has an
Unforeseeable Financial Emergency and such Participant receives distributions
from his or her Deferral Account as a result thereof, then all of the
Participant’s Deferral Elections then in effect shall be revoked with respect to
all future accrued Compensation covered thereby.  A Participant that elects to
discontinue deferrals under (A) above will not be eligible to make a new
Deferral Election with respect to such type of Compensation until the next
applicable date specified for such type of Compensation under subsection (c)
above.
 
(k) Notwithstanding Section 5.1(c), a Participant may make a Deferral Election
with respect to all Compensation related to the year in which the Participant
first becomes eligible to participate in the Plan no later than the 30th day
after the date such Participant becomes eligible to participate in the Plan.
 
(l) Notwithstanding any of the foregoing required deadlines for the submission
of a Deferral Election, the Committee may, to the extent permitted by Notice
2007-86, provide a limited period in which Participants may make new
distribution elections, or revise existing distribution elections, with respect
to amounts subject to the terms of the Plan, by submitting a Deferral Election
on or before the deadline established by the Committee, which in no event shall
be later than December 31, 2008.  Any distribution election(s) made by a
Participant, and accepted by the Committee, in accordance with this Section
shall not be treated as a change in either the form or timing of a Participant’s
benefit payment for purposes of Section 409A of the Code or the Plan.  If any
distribution election submitted by a Participant in accordance with this Section
either (i) relates to an amount that would otherwise be paid to the Participant
in 2008, or (ii) would cause an amount to be paid to the Participant in 2008
which would have been paid in a subsequent year, such election shall not be
effective.
 
(m) Notwithstanding any other provision of the Plan, the Committee may refuse,
in its sole discretion, to accept any Deferral Election from a Participant
regardless of such Participant’s eligibility to participate in the Plan at the
time.
 
9

--------------------------------------------------------------------------------


 
5.2. Amounts Deferred.  An Employee or Director may make a Deferral Election to
defer receipt of the following amounts:
 
(a) All or any portion of the Employee’s Annual Base Salary.
 
(b) All or any portion of the Employee’s Annual Performance Based Bonus or
Annual Non-Performance Based Bonus.
 
(c) All or any portion of Cash DERs payable to the Participant.
 
(d) All or any portion of a Deferred Stock Award payable to the Participant.
 
(e) All or any portion of the Director’s Retainer or Fees.
 
(f) Such other payments under any plan or arrangement of compensation for
Employees or Directors established by the Company or such other compensation as
the Committee may designate as eligible for deferral under this Plan in such
increments and subject to such limitations and restrictions as the Committee may
establish.
 
6. Deferral Accounts
 
6.1. Deferral Accounts.  All amounts deferred pursuant to a Participant’s
Deferral Elections under the Plan shall be allocated to a bookkeeping account in
the name of the Participant (“Deferral Account”) and the Committee shall
maintain a separate subaccount under a Participant’s Deferral Account for each
Deferral.  Deferrals shall be credited to the Deferral Account as of the
Deferral Crediting Date coinciding with or next following the date on which, in
the absence of a Deferral Election, the Participant would otherwise have
received the Compensation that was deferred (based on any vesting schedule or
other payment conditions applicable to the that type of Compensation).  No
Deferral made with respect to Compensation that is subject to a vesting
requirement or other payment condition shall be credited to a Deferral Account
prior to satisfaction of any such vesting or other condition.
 
6.2. Investment Alternatives.  A Participant must make an investment election at
the time of each Deferral Election.  The investment election must be made in
writing on such forms and pursuant to such rules as the Committee may prescribe,
subject to paragraph 6.3, and shall designate the portion of the Deferral which
is to be treated as if invested in each investment alternative.  The two
investment alternatives shall be as follows:
 
(a) Stock Equivalent Account.  The value of a Participant’s Deferrals credited
to the Stock Equivalent Account shall be determined as if the Deferral were
invested in the Company’s common stock as of the Deferral Crediting Date.  For
all Deferrals other than Deferrals of Deferred Stock Awards, the number of
shares of common stock equivalents to be credited to the Participant’s Deferral
Account and appropriate subaccounts on each Deferral Crediting Date shall be
determined by dividing the Deferral to be “invested” on that date by the closing
price of the Company’s common stock on the New York Stock Exchange Composite
Transaction Tape on the business day preceding the Deferral Crediting Date
(“Market Value”).  Fractional stock equivalents will be computed to two decimal
places.  In the case of Deferrals of Deferred Stock Awards, the number of shares
of common stock equivalent shares to be credited to the Deferral Account shall
be the number of shares of common stock which would otherwise have been payable
under the Deferred Stock Award to the Participant on or prior to the Deferral
Crediting Date but as to which the Participant has elected to defer delivery
pursuant to the terms of the Plan.  An amount equal to the number of common
stock equivalents multiplied by the dividend paid per share on the Company’s
common stock on each dividend record date shall be payable in cash to the
Participant on the related dividend payment date.  The Participant may elect at
the time of the Deferral Election to have such amount credited to the Interest
Account.  Except as the Committee may otherwise permit upon request of the
Participant, the number of shares of the Company’s common stock to be paid to a
Participant on a Distribution Date with respect to any Deferral subaccount in
the Stock Equivalent Account shall be equal to the number of common stock
equivalents accumulated in the Deferral subaccount as of such Distribution Date
divided by the total number of payments remaining to be made from such Deferral
subaccount.  Shares of common stock paid in respect of a Deferred Stock Award or
other balance in the Stock Equivalent Account shall be deemed to be issued and
delivered pursuant to the 2002 Redwood Trust, Inc. Incentive Plan as an award
thereunder (or such successor incentive stock plan of the Company as is in
effect at the time of the award).  All payments from the Stock Equivalent
Account shall be made in whole shares of the Company’s common stock with
fractional shares credited to federal income taxes withheld.
 
10

--------------------------------------------------------------------------------


 
(b) Interest Account.  A Participant’s Deferrals credited to the Interest
Account shall be deemed to accrue interest at an annual rate equal to the
applicable Rate of Return.  Applicable Rates of Return shall be computed for
each calendar year and shall be credited in arrears to the Interest Account
subaccount of the Participant’s Deferral Account, effective as of each Valuation
Date.  The Rate of Return shall be applied to the average balance in each
subaccount during such calendar year (or shorter interim period, if applicable),
such average balance to be computed on an actual daily basis and excluding any
amounts distributed to the Participant since the last Valuation
Date.  Calculation of the interest credits shall be made as soon as practicable
following the completion of the independent accountant’s audit of the Company’s
financial statements each year and the Committee’s determination of the proper
Rate(s) of Return for that year, and application of the interest credits will be
effective as of the applicable Valuation Date.  Any Participant’s distributions
made prior to the completion of the Committee’s determination of the Rate(s) of
Return shall be based upon the conservative estimate by the Chief Financial
Officer of the Company of the credits to be applied, if any, and following the
Committee’s determination of the Rate of Return and any adjustments necessary to
reflect the same, proper credits will be made with the Participant on May 1 of
that year.  
 
Pre-July 2004 Deferrals credited to the Interest Account, along with all
interest accrued thereon, shall accrue interest under the Plan at the Original
Default Rate of Return until the earlier of (i) the Distribution Date(s) on
which such Pre-July 2004 Deferrals were scheduled to be distributed in
accordance with the related Deferral Elections as in effect on July 1, 2004,
(ii) the date(s) the Participant actually received distribution of such Pre-July
2004 Deferrals pursuant to the terms of this Plan and (iii) June 30, 2007, after
which such Deferrals and related interest accruals shall accrue interest at the
AFR Rate.
 
11

--------------------------------------------------------------------------------


 
Pre-2007 Deferrals credited to the Interest Account, along with all interest
accrued thereon, shall accrue interest under the Plan at the Mutual Fund Rate,
if any, specified in the applicable Deferral Election until the earlier of (i)
the Distribution Date(s) on which such Pre-2007 Deferrals were scheduled to be
distributed in accordance with the related Deferral Elections as in effect on
January 1, 2007, (ii) the date(s) the Participant actually received distribution
of such Pre-2007 Deferrals pursuant to the terms of this Plan and (iii) June 30,
2007, after which such Deferrals and related interest accruals shall accrue
interest at the AFR Rate.
 
With respect to distribution of a Deferral Account deemed invested in an
Interest Account, the amount to be paid to the Participant from such subaccount
on a Distribution Date shall be an amount determined by dividing the balance in
such subaccount as of the Distribution Date by the total number of payments
remaining to be paid with respect to such subaccount of the Participant’s
Deferral Account.  Each lump sum payment, each installment payment and any other
payment of balances credited to the Participant’s Interest Account shall be
accompanied by an amount of accrued interest on such payment at the AFR Rate
(or, for payments made prior to July 1, 2007, the Interim Rate of Return for the
Interim Period).  All payments of amounts credited to the Interest Account shall
be made in cash.
 
6.3. Investment Elections.  A Participant’s investment elections shall be
subject to the following rules:
 
(a) Except as provided in subsection (b) below with respect to Deferred Stock
Awards that would have been paid in the form of the Company’s common stock, if
the Participant fails to make an investment election with respect to a Deferral,
the Deferral shall be deemed to be invested in the Interest Account.
 
(b) Any Deferral attributable to a Deferred Stock Award in the form of the
Company’s common stock, restricted or otherwise, shall automatically be deemed
to be invested in the Stock Equivalent Account.
 
6.4. Matching, Vesting and Other Conditions.  
 
(a) The Committee may condition awards of Compensation from time to time on the
Participant’s consent to defer all or a portion thereof under the Plan.  The
Committee may also establish vesting requirements or other conditions with
respect to awards of Compensation to be deferred under the Plan.  All such
vesting requirements or other conditions shall be specified in the Deferral
Election form or other related award agreement.  The Committee may authorize
matching of Compensation that is subject to a Deferral, in which case such
matched Compensation shall be treated as a Deferral for all purposes of this
Plan (including but not limited to all restrictions applicable to distributions
and changes to distributions of Deferrals).  However such matching Compensation
shall, unless otherwise expressly stated in the applicable Deferral Election, be
subject to vesting on the same terms as matching contributions made under the
Company’s 401K Plan (as in effect on the date of the Deferral Election
applicable to the Compensation being matched).
 
12

--------------------------------------------------------------------------------


 
(b) Except as otherwise provided above with respect to matching Compensation or
in the Deferral Election or the related award agreement, a Participant shall be
fully vested at all times in the balance that has been credited to his Deferral
Account in accordance with Section 6.1.  If a Deferral (or any portion thereof)
is subject to any vesting or performance condition and such Participant’s
service with the Company is terminated for any reason prior to the satisfaction
or lapse of such vesting or performance condition, then the portion of such
Deferral that is not yet vested or for which performance conditions are not yet
satisfied, along with any interest, dividend or stock equivalent payments
accrued thereon, shall be forfeited and no amounts shall be distributed in
respect thereof.
 
7. Effect on Employee Benefits
 
Amounts deferred under this Plan or distributed pursuant to the terms of this
Plan are not taken into account in the calculation of an Employee’s benefits
under any employee pension or welfare benefit program or under any other
compensation practice maintained by the Company, except to the extent provided
in such program or practice.
 
8. Payment of Deferral Accounts
 
8.1. Time of Payment.  Payment of amounts credited to a Participant’s Deferral
account shall be made in a single lump sum or in installments, as elected by the
Participant in the Deferral Election in accordance with Section 5.1(c)
above.  If no form of distribution is specified, the distribution shall be made
in a single lump sum.  If a Participant’s Deferral Account is payable in a
single lump sum, the payment shall be made as soon as practicable following the
Distribution Date specified by the Participant in the applicable Deferral
Election.  If a Participant’s Deferral is payable in installments, then, subject
to Section 8.12, the Participant’s Deferral shall be paid in annual installments
as determined under Section 6.2 over the period elected by the Participant in
the Deferral Election, commencing as soon as practicable following the
Distribution Date specified by the Participant in the applicable Deferral
Election.  No payment of a Participant’s Deferrals shall be made earlier than
the date specified in the applicable Deferral Election except as otherwise
provided herein or as otherwise permitted under Section 409A.
 
8.2. Payment Upon Total Disability.  If a Participant suffers a total Disability
before all amounts credited to his Deferral Account have been paid out, payment
of amounts credited to the Participant’s Deferral Account shall be made pursuant
to the distribution arrangements, if any, specified by such Participant for such
event in the applicable Deferral Election (and using the normal distribution
provisions of the Plan to the extent not otherwise specified).  
 
13

--------------------------------------------------------------------------------


 
8.3. Payment Upon Retirement or Other Termination of Employment.   Following
Retirement, a Participant’s Deferral Account shall continue to be maintained for
the benefit of the Participant and amounts credited to such Participant’s
Deferral Account shall continue to be paid in accordance with the Participant’s
Deferral Elections.  A Participant will continue to have the right following
Retirement to make Re-Deferral Elections as provided herein, subject to the
limitations provided herein.  If the Participant terminates employment with the
Company for any reason other than Retirement, becoming totally Disabled, or
death before the entire balance credited to the Participant’s Deferral Account
has been paid, and such termination constitutes a Separation from Service, then
subject to Section 8.12, the balance credited to such Participant’s Deferral
Account shall be distributed in a single lump sum as soon as practicable.  
 
8.4. Payment Upon Death of a Participant.  If a Participant dies before all
amounts credited to his Deferral Account have been paid out, payment of the
Participant’s Deferral Account shall be made pursuant to the distribution
arrangements, if any, specified by such Participant in the applicable Deferral
Election (using the normal distribution provisions of the Plan to the extent not
otherwise specified). 
 
8.5. Beneficiary.  A Participant’s Beneficiary shall mean the individual(s) or
entity designated by the Participant to receive the balance of the Participant’s
Deferral Account in the event of the Participant’s death prior to the payment of
his entire Deferral Account.  To be effective, any Beneficiary designation shall
be filed in writing with the Committee.  A Participant may revoke an existing
Beneficiary designation by filing another written Beneficiary designation with
the Committee.  The latest Beneficiary designation received by the Committee
shall be controlling.  In the event a married Participant designates someone
other than his or her spouse as sole, primary beneficiary, such initial
designation or subsequent change shall be invalid unless the spouse consents in
a writing which names the designated Beneficiary.  If no Beneficiary is named by
a Participant or if he survives all of his named Beneficiaries, the Deferral
Account shall be paid in the following order of precedence:
 
(a) the Participant’s spouse or qualified domestic partner;
 
(b) the Participant’s children (including adopted children), per stirpes; or
 
(c) the Participant’s estate.
 
8.6. Form of Payment.   Payment of that portion of a Participant’s Deferrals
deemed to be invested in the Interest Account shall be made in cash.  Payment of
that portion of a Participant’s Deferrals deemed to be invested in the Stock
Equivalent Account shall be made by distribution in whole shares of the
Company’s common stock with fractional shares credited to federal income taxes
withheld.
 
8.7. Unforeseeable Financial Emergency.  If the Committee or its designee
determines that a Participant has incurred an Unforeseeable Financial Emergency,
the Participant may withdraw in cash and/or stock the portion of the balance
credited to his Deferral Account needed to satisfy the Unforeseeable Financial
Emergency plus any taxes on the amounts so distributed.  A withdrawal on account
of an Unforeseeable Financial Emergency shall not exceed the amount reasonably
needed to satisfy the emergency, computed after taking into account any other
sources of funds, including reimbursements, compensation by insurance,
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
future deferrals under the Plan.  Withdrawals shall be paid as soon as possible
following the date on which the withdrawal is approved in writing by the
Committee setting forth the grounds therefor.
 
14

--------------------------------------------------------------------------------


 
8.8. Withholding of Taxes.  The Company shall withhold any applicable Federal,
state or local income tax from payments due under the Plan.  The Company shall
also withhold any applicable Social Security taxes, including the Medicare
portion of such taxes, and any other employment taxes as necessary in its view
based on the advice of counsel to comply with applicable laws and the Company’s
standard practices.  The Committee may in its sole discretion and in
satisfaction of the foregoing withholding requirements allow a Participant to
elect to have the Company withhold shares of the Company’s Common Stock
otherwise payable to the Participant.  The number of shares of the Company’s
Common Stock which may be so withheld shall be limited to the number of shares
which have a Market Value on the date of withholding equal to the aggregate
amount of such withholding tax liabilities based on the minimum statutory
withholding rates for Federal, state and local income tax and payroll tax
purposes.
 
8.9. Small Amounts.  Notwithstanding any election by a Participant regarding the
timing and manner of payment of amounts credited to his Deferral Account, in the
event of a Participant’s Retirement, death or total Disability, the Employer
shall pay the Participant (or the Participant’s Beneficiary) a lump sum
distribution of the entire value of the Participant’s Deferral Account if the
value of such account is less than ten thousand dollars ($10,000) determined as
of the Valuation Date coinciding with or immediately following the Participant’s
Retirement, death or total Disability.  
 
8.10. Income Tax Obligations.  If a Participant is assessed Federal, state or
local income or FICA taxes by reason of, and computed on the basis of, his or
her undistributed deferred Compensation or undistributed interest accrued on his
or her Deferral Account (based on an assertion that the Plan does not comply
with Section 409A of the Code or otherwise), the Participant shall notify the
Committee in writing of such assessment and there shall be distributed from the
Participant’s Deferral Account deferred Compensation or accrued interest in an
amount equal to the taxes so assessed, together with any interest due and
penalties assessed thereupon within 30 days following such notice; provided
however, that if the Committee determines that such assessment is improper, it
may request that the Participant contest the assessment, at the expense of the
Company (which expense shall include all costs of appeal and litigation,
including legal and accounting fees, and any additional interest assessed on the
deficiency from and after the date of the Participant’s notice to the
Committee); and during the period such contest is pending, the sums otherwise
distributable pursuant to this Section 8.10 shall not be distributed.  
 
15

--------------------------------------------------------------------------------


 
8.11. Capital Changes.  In the event that at any time or from time to time a
stock dividend, stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, distribution to stockholders other than
a normal cash dividend, or other change in the Company’s corporate or capital
structure results in (a) the outstanding shares of common stock or any
securities exchanged therefor or received in their place being exchanged for a
different number or class of securities of the Company or of any other
corporation or (b) new, different, or additional securities of the Company or of
any other corporation being received by the holders of shares of common stock,
then the Committee, in its sole discretion, shall make such equitable
adjustments as it shall deem appropriate in the circumstances in the number and
kind of shares of stock equivalents credited or to be credited to each
Participant’s Stock Equivalent Account.
 
8.12. Six-Month Delay.  Notwithstanding any of the foregoing or any other
provision of the Plan to the contrary, if a distribution of a Participant’s
Deferral Account is to be made as a result of a Separation from Service of a
Participant who is a “specified employee” (as determined in accordance with
Treasury Regulation Section 1.409A-1(i)) on the date his Separation from Service
occurs, to the extent delayed commencement of any portion of the benefits to
which the Participant is entitled hereunder is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i), such portion of the
Participant’s benefits shall not be provided prior to six (6) months and one (1)
day following the date of the Participant’s Separation from Service (or if
earlier, upon death), and upon the first business day following the applicable
date, all payments deferred pursuant to this sentence shall be paid in a lump
sum, and any remaining payments due under the Plan shall be paid as otherwise
provided herein.  For purposes of Section 409A of the Code, a Participant’s
right to receive more than one payment pursuant to the Plan shall be treated as
a right to receive a series of separate payments and accordingly, each payment
shall at all times be considered a separate and distinct payment.
 
9. Funding
 
Benefits payable under the Plan to any Participant shall be paid directly by the
Company.  The Company shall not fund, or otherwise segregate assets to be used
for payment of benefits under, the Plan.  Participants acknowledge that the
Company intends to use the amounts deferred under this Plan as capital.
 
10. Account Statements
 
As soon as practical after May 1 of each calendar year (or after such other date
or dates as the Committee, in its discretion, may designate but at least
annually), each Participant shall be provided with a statement of the balance of
his Deferral Account as of the most recent Valuation Date.  If any such
statement identifies both vested and unvested balances in the Participant’s
Deferral Account, such information shall be presented solely as a courtesy and
is not intended to constitute crediting of unvested amounts to such Deferral
Account.
 
16

--------------------------------------------------------------------------------


 
11. Employment Rights
 
Establishment of the Plan shall not be construed to give any Employee the right
to be retained in the Company’s service or to any benefits not specifically
provided by the Plan.  An Employee’s election to participate in the Plan shall
not affect the rights of the Employee under any employee agreement, stock
option, or other incentive compensation agreement or to any other benefits to
which the Employee is entitled.
 
12. Interests Not Transferable
 
Except as to withholding of any tax under the laws of the United States or any
state or locality and the provisions of Section 13, no benefit payable at any
time under the plan shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment or other legal process, or encumbrance
of any kind.  Any attempt to alienate, whether currently or thereafter payable,
shall be void.  No person shall, in any manner, be liable for or subject to the
debts or liabilities of any person entitled to such benefits.  If any person
shall attempt to, or shall alienate, sell, transfer, assign, pledge or otherwise
encumber his benefits under the Plan, or if by any reason of his bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Plan,
then the Committee, in its discretion, may terminate the interest in any such
benefits of the person entitled thereto under the Plan and hold or apply them
for or to the benefit of such person entitled thereto under the terms of this
Plan or his spouse, children or other dependents, or any of them, in such manner
as the Committee may deem proper.
 
13. Forfeiture
 
Unclaimed amounts shall consist of the amounts of the Deferral Account of a
Participant that are not distributed because of the Committee’s inability, after
a reasonable search, to locate a Participant or his Beneficiary, as applicable,
within a period of two (2) years after the Distribution Date upon which the
payment of any benefits becomes due.  No interest will be credited on such
amounts invested in the Interest Account following such Distribution Date and no
dividend equivalent payments will accrue on such amounts invested in the Stock
Equivalent Account after such Distribution Date.  Unclaimed amounts shall be
forfeited at the end of such two-year period.  These forfeitures will reduce the
obligations of the Company under the Plan and the Participant or Beneficiary, as
applicable, shall have no further right to his Deferral Account.
 
14. Controlling Law
 
This plan shall be construed in accordance with the laws of the State of
California (exclusive of its rules regarding conflicts of law) to the extent
that such laws are not preempted by ERISA or other federal laws.  If any
provision of this Plan shall be held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan which shall
be construed as if said illegal or invalid provision had never been included.
 
17

--------------------------------------------------------------------------------


 
15. Action by the Company
 
Except as otherwise specifically provided herein, any action required of or
permitted by the Company under the Plan shall be by resolution of the Board of
Directors of the Company or by action of any member of the committee or
person(s) authorized by resolution of the Committee.
 
16. Amendment or Termination of Plan
 
(a) The Company intends the Plan to be permanent, but reserves the right at any
time by action of its Board of Directors to terminate the Plan.  The Board of
Directors may also modify or amend the Plan and outstanding Deferral Elections,
provided, however, that any such modification or amendment shall not reduce or
eliminate any Deferral Account accrued through the date of such modification or
amendment or otherwise impair the rights of a Participant under any Deferral
Elections made prior to the date of such modification or amendment without such
Participant’s consent.  The Committee shall have the same authority to modify or
amend the Plan and outstanding Deferral Elections as the Board of Directors of
the Company in the following circumstances:
 
(i) to adopt amendments to the Plan and outstanding Deferral Elections which the
Committee determines are necessary or desirable for the Plan and outstanding
Deferral Elections to comply with or to obtain (or maintain) benefits or
advantages under the provisions of Section 409A of the Code or other applicable
law, regulations or rulings or requirements of the Internal Revenue Service or
other governmental or administrative agency or changes in such law, regulations,
rulings or requirements; and
 
(ii) to adopt any other procedural or cosmetic amendment that the Committee
determines to be necessary or desirable that does not materially change benefits
to Participants or their Beneficiaries or materially increase the Company’s
obligations under the Plan.
 
(b) The Committee shall provide notice of amendments adopted by the Committee to
the Board of Directors of the Company on a timely basis.
 
(c) This Plan shall terminate immediately if a court of competent jurisdiction
determines that this Plan is not exempt from the fiduciary provisions of Part 4
of Title I of ERISA.  To the extent practicable and not inconsistent with the
limitations of Section 409A of the Code, the Plan shall be deemed to have
terminated as of the date it ceased to be exempt.
 
(d) The Committee may, in its discretion, terminate the Plan in connection with
a Change of Control or other determination that doing so is in the best
interests of the Company or the Participants.
 
(e) Upon termination of the Plan, whether as a result of a Change of Control or
otherwise, the Committee shall distribute all amounts due with respect balances
credited to all Deferral Accounts as soon as practicable following such
termination.  Such distributions shall be made in accordance with the rules for
plan terminations specified in Treasury Regulations or other guidance
promulgated under Section 409A of the Code.
 
18

--------------------------------------------------------------------------------


 
17. Miscellaneous
 
17.1. Alternative Acts and Times.  If it becomes impossible or burdensome for
the Company or the Committee to perform a specific act at a specific time
required by this Plan, the Company or Committee may perform such alternative act
which most nearly carries out the intent and purpose of this Plan and may
perform such required or alternative act at a time as close as administratively
feasible to the time specified in this Plan for such performance.  Nothing in
the preceding sentence shall allow the Company or Committee to accelerate or
defer any payments to Participants or Inactive Participants under this Plan,
except as otherwise expressly permitted herein.
 
17.2. Masculine and Feminine, Singular and Plural.  Whenever used herein,
pronouns shall include both genders, and the singular shall include the plural,
and the plural shall include the singular, whenever the context shall plainly so
require.
 
17.3. Notices.  Any notice from the Company or the Committee to an Employee,
Participant, Inactive Participant or Beneficiary regarding this Plan may be
addressed to the last known residence of said person as indicated in the records
of the Company.  Any notice to, or any service of process upon, the Company or
the Committee with respect to this Plan may be addressed as follows:
 
Chief Financial Officer
Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA  94941
 
17.4. Facility of Payment.  If the Committee, in its sole discretion, determines
that any Employee, Participant, Inactive Participant or Beneficiary by reason of
infirmity, minority or other disability, is physically, mentally or legally
incapable of giving a valid receipt for any payment due him or her or is
incapable of handling his or her own affairs and if the Committee is not aware
of any legal representative appointed on his or her behalf, then the Committee,
in its sole discretion, may direct (a) payment to or for the benefit of the
Employee, Director, Participant, Inactive Participant or Beneficiary;
(b) payment to any person or institution maintaining custody of the Employee,
Director, Participant, Inactive Participant or Beneficiary; or (c) payment to
any other person selected by the Committee to receive, manage and disburse such
payment for the benefit of the Employee, Director, Participant, Inactive
Participant or Beneficiary.  The receipt by any such person of any such payment
shall be a complete acquittance therefore; and any such payment, to the extent
thereof, shall discharge the liability of the Company, the Committee, and the
Plan for any amounts owed to the Employee, Director, Participant, Inactive
Participant or Beneficiary hereunder.  In the event of any controversy or
uncertainty regarding who should receive or whom the Committee should select to
receive any payment under this Plan, the Committee may seek instruction from a
court of proper jurisdiction or may place the payment (or entire Deferral
Account) into such court with final distribution to be deemed by such court.
 
19

--------------------------------------------------------------------------------


 
17.5. Correction of Errors.  Any crediting of Compensation or interest accruals
to the Deferral Account of any Employee, Director, Participant, Inactive
Participant or Beneficiary under a mistake of fact or law shall be returned to
the Company.  If an Employee, Director, Participant, Inactive Participant or
Beneficiary in an application for a benefit or in response to any request by the
Company or the Committee for information, makes an erroneous statement, omits
any material fact, or fails to correct any information previously furnished
incorrectly to the Company or the Committee, of if the Committee makes an error
in determining the amount payable to an Employee, Director, Participant,
Inactive Participant or Beneficiary, the Company or the Committee may correct
its error and adjust any payment on the basis of correct facts.  The amount of
any overpayment or underpayment may be deducted from or added to the next
succeeding payments, as directed by the Committee.  The Committee and the
Company reserve the right to maintain any action, suit or proceeding to recover
any amounts improperly or incorrectly paid to any person under the Plan or in
settlement of a claim or satisfaction of a judgment involving the Plan.
 
17.6. Status of Participants.  In accordance with Revenue Procedure 92-65
Section 3.01, this Plan hereby provides:
 
(a) Employees, Directors, Participants and Inactive Participants under this Plan
shall have the status of general unsecured creditors of the Company;
 
(b) This plan constitutes a mere promise by the Company to make benefit payments
in the future; and
 
(c) It is the intention of the parties that the arrangements under this plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.
 
17.7. Employee and Spouse Acknowledgement.  By executing this Plan document or
related enrollment or election form, the undersigned Employee or Director and,
if Employee or Director is married, Employee’s or Director’s spouse hereby
acknowledge that each of them has read and understood this Plan
document.  Employee or Director and his or her spouse also acknowledge that they
knowingly and voluntarily agree to be bound by the provisions of the Plan, as
amended from time to time, including those Plan provisions which require the
resolution of disputes by binding out-of-court arbitration.  Employee or
Director and his or her spouse further acknowledge that they have had the
opportunity to consult with counsel of their own choosing with respect to all of
the financial, tax and legal consequences of participating in this Plan,
including in particular the effects of participation of any community property
or other interest which the Employee’s spouse may have in the Compensation
deferred under this Plan.
 
17.8. Arbitration.  Any claim or controversy between the parties which the
parties are unable to resolve themselves, including any claim arising out of a
Participant’s employment or the termination of that employment, and including
any claim arising out of, connected with, or related to the formation,
interpretation, performance or breach of any provision of this Plan, and any
claim or dispute as to whether a claim is subject to arbitration, shall be
submitted to and resolved exclusively by expedited arbitration by a single
arbitrator in accordance with the following procedures:
 
20

--------------------------------------------------------------------------------


 
(a) In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy.  Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter.  In the event the parties are unable to resolve the matter
within 21 days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties.  If a single arbitrator is not
selected by mutual consent within 10 business days following the giving of the
written notice of dispute, an arbitrator shall be selected from a list of nine
persons each of whom shall be an attorney who is either engaged in the active
practice of law or a recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of the American
Arbitration Association (“AAA”) located in Marin County, California, or the
nearest office of the Federal Mediation and Conciliation Service.  If, within
three business days of the parties’ receipt of such list, the parties are unable
to agree upon an arbitrator from the list, then the parties shall each strike
names alternatively from the list, with the first to strike being determined by
the flip of a coin.  After each party has had four strikes, the remaining name
on the list shall be the arbitrator.  If such person is unable to serve for any
reason, the parties shall repeat this process until an arbitrator is selected.
 
(b) Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place in Marin County agreed upon by the parties.  In the event the parties are
unable to agree upon the time or place of the arbitration, the time and place
within Marin County shall be designated by the arbitrator after consultation
with the parties.  Within 30 days of the conclusion of the arbitration hearing,
the arbitrator shall issue an award, accompanied by a written decision
explaining the basis for the arbitrator’s award.
 
(c) In any arbitration hereunder, the Company shall pay all administrative fees
of the arbitration and all fees of the arbitrator, except that the Participant
or Beneficiary may, if he or she wishes, pay up to one-half of those
amounts.  Each party shall pay its own attorneys’ fees, costs, and expenses,
unless the arbitrator orders otherwise.  The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees.  The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that it would be entitled to summary judgment if the matter had been
pursued in court litigation.  The parties shall be entitled to reasonable
discovery subject to the discretion of the arbitrator.
 
21

--------------------------------------------------------------------------------


 
(d) The decision of the arbitrator shall be final, binding, and non-appealable,
and may be enforced as a final judgment in any court of competent jurisdiction.
 
(e) This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of each party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.
 
(f) Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may, in an appropriate matter, apply to a court for
provisional relief, including a temporary restraining order or preliminary
injunction, on the ground that the arbitration award to which the applicant may
be entitled may be rendered ineffectual without provisional relief.
 
(g) Any arbitration hereunder shall be conducted in accordance with the employee
benefit plan claims rules and procedures of the AAA then in effect; provided,
however, that (i) all evidence presented to the arbitrator shall be in strict
conformity with the legal rules of evidence, and (ii) in the event of any
inconsistency between the employee benefit plan claim rules and procedures of
the AAA and the terms of this Plan, the terms of this Plan shall prevail.
 
(h) If any of the provisions of this Section 17.8 are determined to be unlawful
or otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Section 17.8, and this Section 17.8
shall be reformed to the extent necessary to carry out its provisions to the
greatest extent possible and to insure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration.  If a court should find that the
provisions of this Section 17.8 are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.
 
(i) Arbitration of a Disability claim under this Section 17.8 shall (i) be
considered one of the two levels of mandatory appeals permitted under Department
of Labor Regulation Section 2560.503-1 and (ii) shall not preclude the claimant
from challenging the decision of the arbitrator under Section 502(a) of ERISA.
 
17.9. Performance Based Compensation.  It is intended that all Deferrals that
would have qualified as performance based compensation for purposes of
Section 162(m) of the Code if paid when originally due (without regard to the
Deferral Election), and all earnings on such Deferrals that are paid or credited
to accounts under this Plan, qualify as performance based compensation under
Section 162(m) of the Code when and as actually paid in accordance with this
Plan.
 
22

--------------------------------------------------------------------------------


 
17.10. Section 409A Compliance.  The terms and operation of this Plan are
intended to comply with the provisions of Section 409A of the Code.  The Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause the Plan to fail to satisfy Section 409A of the Code shall have
no force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code) and may be made by the Company without the consent of the Participants.
 
23

--------------------------------------------------------------------------------


 
 


Exhibits - Forms to be Used with Plan
 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Annual Compensation Deferral Election




PARTICIPANT NAME  : _____________________________
 
 


Please complete all sections.
 
SECTION 1:   ELECTION TO DEFER COMPENSATION


 
I hereby elect to defer the following amount(s) paid for calendar year
20____.  1
 
(Check all that apply and where applicable, circle the appropriate quarters):
 


 
q  
Salary
2                                         _______%      OR                $_________



 
q  
Bonus                                           _______%      OR                $_________



 
q  
Director’s Retainer                  
   _______%      OR                $_________                                Q1    
Q2     Q3     Q4



 
q  
Director’s Fees                            
_______%      OR               $_________                                Q1    
Q2     Q3     Q4



 
q  
Cash DERs                                   _______%      OR              
$_________                                Q1     Q2     Q3     Q4



 


MATCHING:


Deferrals are subject to Matching 3   Yes:_______No:_______
 
 
 

--------------------------------------------------------------------------------

(________ Initial)
 
1
Elections must be as to amounts scheduled to be paid in the calendar year after
the year of election.

 
2
Such deferrals will be made in equal installments throughout the year on regular
pay dates unless a separate schedule is provided as part of this form and
attached hereto.

 
3
Company to specify and describe which types of Compensation are subject to
matching and at what rates.

 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Annual Compensation Deferral Election
 
SECTION 2:   INVESTMENT OPTIONS


 
I WISH TO HAVE MY DEFERRALS CREDITED TO THE FOLLOWING ACCOUNT AS DESCRIBED IN
AND SUBJECT TO THE TERMS OF THE EXECUTIVE DEFERRED COMPENSATION PLAN:
 


q  
Stock Equivalent Account – treated as Deferred Stock Units



 
q  
Interest Equivalent Account - earns Rate of Return equivalent to 120% of the
long-term Applicable Federal Rate, compounded monthly.

 
 


(________ Initial)
 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Annual Compensation Deferral Election
 
SECTION 3:   SPECIFIED DISTRIBUTION REQUEST


The earliest date for any distribution of any amount deferred is the May 1 that
occurs 16 months after the end of the Plan year during which the Deferral
Crediting Date for such deferred amount occurs.


For this deferral election, the earliest permitted distribution date is
_______________


I wish to have my distributions commence as noted below (check all that apply):
 
a) Distribution Date
 
q  
Specific Date - please specify

q  
Earliest permitted distribution date specified above

q  
Other later date (please specify year) May 1, ________

 
q  
Retirement (Beginning with the first May 1 following my Retirement from the
Company)

 
q  
Disability (as defined in the Plan)

 
q  
Death

 
q  
The earliest of each of the dates checked above

 
b) Distribution Method
 
q  
Lump Sum

 
q  
_____ Annual Installments* (Must be at least 2 and not exceed 15)

 
*The installments will be calculated in accordance with the terms of the Plan
unless another payout schedule is specified and attached hereto.


 
SECTION 4:   VESTING REQUIREMENTS OR OTHER CONDITIONS ON DISTRIBUTIONS
 
All vesting requirements or other conditions with respect to the Compensation
being deferred must be satisfied prior to any crediting of such Compensation, or
any accruals thereon, to your account or distribution of amounts or delivery of
shares in respect of your account balance.  Any vesting requirements or other
conditions with respect to the Compensation being deferred that were established
by the Committee are attached hereto.
 
Any matching of Compensation that is deferred and which is subject to vesting
shall not be distributable until such matching Compensation is fully vested, at
which point it will be distributed in accordance with Section 3; notwithstanding
the foregoing, upon a separation from service, all vested matching Compensation
shall be available for distribution.
 
(________ Initial)
 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Annual Compensation Deferral Election

 
1. 
I understand that I may discontinue deferral of unearned future Compensation at
any time during the Plan Year.  I also understand that if I discontinue deferral
of unearned future Compensation during the year, I cannot restart deferral until
the beginning of the succeeding calendar year.  The foregoing election is
voluntarily made by me after reviewing the terms of the Plan and with knowledge
that this Deferral Election is otherwise irrevocable except to the limited
extent permitted under the terms of the Plan.

 
2. 
I acknowledge that the terms and conditions of the Redwood Trust, Inc. EXECUTIVE
DEFERRED COMPENSATION PLAN have been explained to me, including the tax
consequences of my decision to participate in the Plan.  I understand that no
ruling or determination letter has been obtained from the Internal Revenue
Service that guarantees the deferral of income taxes on amounts deferred under
the Plan.  I agree that my election to defer distribution of Compensation is
intended to comply with Section 409A of the Code and authorize the Company to
interpret the Plan and this Deferral Election in a manner appropriate to qualify
for deferral of income under Section 409A of the Code.



3. 
I agree to defer a portion of my Compensation (as defined in the Plan) and to
have that income distributed to me at a later date pursuant to the terms and
conditions of the Plan, which is incorporated by reference, in its entirety, in
this Deferral Election Form.



4. 
I understand that this Deferral Election Form is not an employment agreement,
does not guarantee that I will receive any predetermined amount of compensation,
and does not guarantee that I will receive any bonus, or incentive compensation.

 

--------------------------------------------------------------------------------


 
5.
I understand that any Compensation I defer will be held as an asset of Redwood
Trust, Inc., and will remain subject to the claims of the general creditors of
Redwood Trust, Inc.  I understand that I could lose all amounts deferred and I
accept that risk.



This Deferral Election is executed and agreed:


__________________________________                                   _____________________________________
(Signature)                                                                                                    
(Election Date)
 


_________________________________                                     _____________________________________
(Name)                                                                                                           
(SSN)


Agreed:


Redwood Trust, Inc.


Name: _____________________________


Title:   _____________________________


Date:  _____________________________
 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Deferred Stock Deferral Election


(Page 1 of 4)


 
PARTICIPANT NAME : _______________________________
 
 
 
Please complete all sections
 
 
SECTION 1:   ELECTION TO DEFER STOCK UNITS 4


 
a) I hereby elect to defer the following:
 
q  
Deferred Stock Units

 
                     __________ Award
Shares                                           Grant Date: __________
 
 
b) I wish to receive dividend equivalent rights (DERs) on the above deferrals:


q  
In Cash 5



q  
Deferred and Credited to



____  Stock Equivalent Account - paid in additional deferred shares


____  Interest Account -  earns Rate of Return equivalent to 120% of the
long-term Applicable Federal Rate compounded monthly.
 
 


(________ Initial)
 
 

--------------------------------------------------------------------------------

4
Election to defer may be made on date of award if award does not vest for at
least one year.  If award is not subject to vesting, then election must be made
at same time as elections for equivalent cash bonus (in advance of award).

 
5
This choice may not be available under terms of award.

 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Deferred Stock Deferral Election


(Page 2 of 4)
 
SECTION 2:   SPECIFIED DISTRIBUTION REQUEST


The earliest date for any distribution of any amount deferred is the May 1 that
occurs 16 months after the end of the Plan year during which the Deferral
Crediting Date for such deferred amount occurs.


For this grant, the earliest permitted distribution date is _______________


I wish to have my distributions commence as noted below (check all that apply):
 
a) Distribution Date
 
q  
Specific Date - please specify

 
q  
Earliest permitted distribution date specified above

q  
Other later date (please specify year) May 1, ________

 
q  
Retirement (Beginning with the first May 1 following my Retirement from the
Company)

 
q  
Disability (as defined in the Plan)

 
q  
Death

 
q  
The earliest of each of the dates checked above

 
b) Distribution Method


q  
Lump Sum

 
q  
_____ Annual Installments* (Must be at least 2 and not exceed 15)



* The installments will be calculated in accordance with the terms of the Plan
unless another payout schedule is specified and attached hereto.

 


(________ Initial)
 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Deferred Stock Deferral Election


(Page 3 of 4)


 
SECTION 3:   VESTING REQUIREMENTS OR OTHER CONDITIONS ON DISTRIBUTIONS
 
 
All vesting requirements or other conditions established by the Committee with
respect to the award that is the subject of this Deferral Election must be
satisfied prior to any crediting of the Award Shares and related DERs to your
account or delivery of shares in respect of your account balance.  Unless
elsewhere expressly provided, all accruals with respect to unvested Award Shares
will be forfeited, along with the unvested Award Shares, if employment is
terminated prior to vesting dates.
 


 
 


 


 


 


 
(________ Initial)
 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Deferred Stock Deferral Election


(Page 4 of 4)


 
1.
I acknowledge that the terms and conditions of the Redwood Trust, Inc. EXECUTIVE
DEFERRED COMPENSATION PLAN and the 2002 Redwood Trust, Inc. INCENTIVE PLAN have
each been explained to me, including the tax consequences of my decision to
participate in the Plans.  I understand that no ruling or determination letter
has been obtained from the Internal Revenue Service that guarantees the deferral
of income taxes on amounts deferred under the Plans.  I agree that the Award and
my election to defer distribution thereof are intended to comply with Section
409A of the Code and authorize the Company to interpret my Award Agreement, the
Plans and this Deferral Election in a manner appropriate to qualify for deferral
of income under Section 409A of the Code.



2.
I agree to defer a portion of my Compensation (as defined in the EXECUTIVE
DEFERRED COMPENSATION PLAN) and to have that income distributed to me at a later
date pursuant to the terms and conditions of the EXECUTIVE DEFERRED COMPENSATION
PLAN, which is incorporated by reference, in its entirety, in this Deferral
Election Form.  I understand that the elections made herein are irrevocable
(except to the limited extent otherwise permitted under EXECUTIVE DEFERRED
COMPENSATION PLAN).

 
3.
I understand that this Deferral Election Form is not an employment agreement,
does not guarantee that I will receive any predetermined amount of compensation,
and does not guarantee that I will receive any bonus, or incentive compensation.



4.
I understand that any Compensation I defer will be held as an asset of Redwood
Trust, Inc., and will remain subject to the claims of the general creditors of
Redwood Trust, Inc.  I understand that I could lose all amounts deferred and I
accept that risk.

 
This Deferral Election is executed and agreed:
 


__________________________________                                   _____________________________________
(Signature)                                                                                               (Election
Date)
 


_________________________________                                     _____________________________________
(Name)                                                                                                      (SSN)

 
Agreed:


Redwood Trust, Inc.


Name:   _____________________________


Title:     _____________________________


Date:     _____________________________
 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Beneficiary Designation
 
I.
_______________________________________ (Insert Employee’s/Director’s name)

 
II.
The above-named Participant’s Beneficiary under the Executive Deferred
Compensation Plan is set forth below:

 
                Primary Beneficiary(ies):
________________________________________________

 
 
Relationship:
________________________________________________

 
 
Address:
________________________________________________

 
                Social Security Number:
________________________________________________

 
                Contingent Beneficiary(ies):
________________________________________________

 
 
Relationship:
________________________________________________

 
 
Address:
________________________________________________

 
Social Security Number:
________________________________________________

 
III.
If no individual beneficiary named is living at the Participant’s death, the
Beneficiary shall be the executor(s) or administrator(s) of the Participant’s
estate.

 
IV.
This Beneficiary Designation revokes all prior designations and shall be
effective as of the date it is filed with the Company.  The Participant retains
the right to revoke this Beneficiary Designation.

 
V.
If the above-named Primary Beneficiary is someone other than the spouse of a
married Participant, the spouse of such Participant must execute this
Beneficiary Designation below.

 
Dated at ______________________, State of ______________________, on __________,
20__.
 
 

___________________________________ ___________________________________
Signature of Participant
Witness

 
 

___________________________________ ___________________________________
Signature of Spouse (if not the Primary
Beneficiary)
Witness

 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Re-Deferral Election 6


 
I wish to change the distribution election previously set forth under my
Deferral Election dated ___________, 2_______.  I understand that I can make
only one change to extend the Distribution Date or Dates I initially selected
and only one change to the initial method of payment (lump sum or installments)
that I selected.  I also understand that I can only make this change if the
original Distribution Date is at least 12 months from the date of this election
and the new Distribution Date is at least five years later than the original
Distribution Date.  All other terms of the Deferral Election will remain in
effect.  The following is my requested amendment to my original distribution
election.
 
___
Specified Distribution Date Amendment Request 7

 
I wish to receive payment in respect of all deferrals made pursuant to this
Re-Deferral Election in the following form:
 
 
___
(i)
lump sum, payable on May 1, ____;

 
___
(ii)
in annual installments beginning on May 1, ____.  The number of installments is
___ (must be at least 2 and not exceed 15).  The installments will be calculated
in accordance with the terms of the Plan unless another payout schedule is
specified and attached hereto.

 
___
Retirement Related Distribution Date Amendment Request 8

 
I wish to receive payment in respect of all deferrals made pursuant to this
Re-Deferral Election in the following form:
 
 
___
(i)
lump sum, payable as soon as practicable following Retirement from the Company;

 
___
(ii)
lump sum, payable on the first May 1 following my Retirement from the Company;

 
___
(iii)
in annual installments beginning on the first May 1 following Retirement from
the Company.  The number of installments is ___ (must be at least 2 and not
exceed 15).  The installments will be calculated in accordance with the terms of
the Plan unless another payout schedule is specified and attached hereto.

 
 
 

--------------------------------------------------------------------------------

 
6
Check for further guidance under 409A prior to completion if original deferral
was pre-2005.

 
7
These changes permissible only if specified date was elected as a date for
distribution in the original Deferral Election.

 
8
These changes permissible only if retirement was elected as a date for
distribution in the original Deferral Election.

 

--------------------------------------------------------------------------------


 
Redwood Trust, Inc.
Executive Deferred Compensation Plan
Re-Deferral Election
 
This Re-Deferral Election is executed and agreed:
 
 

___________________________________ ___________________________________
(Election Date)
(Signature)
(Date)

 
 

___________________________________ ___________________________________
(Print Name)
(Social Security Number)

 
Agreed:
 
Redwood Trust, Inc.
 
 
Name: ____________________________                                                              
Title:__________________________
Date:__________________________



--------------------------------------------------------------------------------

